DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                                    EVA CURIK,
                                     Appellant,

                                         v.

         JP MORGAN CHASE BANK, NATIONAL ASSOCIATION,
                          Appellee.

                                   No. 4D19-2779

                                   [June 4, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No. CACE18-
7821 (11).

    Eva Curik, Deerfield Beach, pro se.

   Nancy M. Wallace of Akerman, LLP, Tallahassee, William P. Heller,
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

    Affirmed. 1

WARNER, MAY and CONNER, JJ., concur.

                               *          *          *

    Not final until disposition of timely filed motion for rehearing.




1 We are mindful of the issuance of Administrative Order SC20-23, Amendment
2 (the requirement in Florida Rule of Civil Procedure 1.580(a) for the clerk to issue
a writ of possession “forthwith” remains suspended) and Executive Order 20-137
(extending, until 12:01 a.m. on July 1, 2020, Executive Order 20-94, which
suspends and tolls any statute providing for a mortgage foreclosure cause of
action under Florida law). We trust any motions directed to those orders shall
be filed in the lower tribunal upon issuance of our mandate.